
	
		I
		111th CONGRESS
		1st Session
		H. R. 1941
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Mitchell (for
			 himself, Mr. Flake,
			 Mr. Heller, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To allow for additional flights beyond the perimeter
		  restriction applicable to Ronald Reagan Washington National
		  Airport.
	
	
		1.Extending the length of
			 flights from Ronald Reagan Washington National AirportSection 41718 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(g)Use of airport
				slots for beyond perimeter flightsNotwithstanding section 49109 or any other
				provision of law, any air carrier that holds or operates air carrier slots at
				Ronald Reagan Washington National Airport as of January 1, 2009, pursuant to
				subparts K and S of part 93 of title 14, Code of Federal Regulations, which are
				being used as of that date for scheduled service between that airport and a
				large hub airport (as defined in section 40102(a)) may use such slots for
				service between Ronald Reagan Washington National Airport and any airport
				located outside of the perimeter restriction described in section
				49109.
				.
		
